        Case 3:17-cv-06748-WHO Document 172 Filed 03/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

 Date: March 10, 2020             Time: 11 minutes            Judge: WILLIAM H. ORRICK
                                  3:01 p.m. to 3:12 p.m.
 Case No.: 17-cv-06748-WHO        Case Name: Di-az v. Tesla, Inc.



Attorney for Plaintiff:       Larry A. Organ
Attorneys for Defendant:      Tracy Kennedy and Patty Jeng

 Deputy Clerk: Jean Davis                               Court Reporter: n/a


                                        PROCEEDINGS

Telephone conference conducted to discuss trial schedule. Schedule set below (with June 8,
2020 as a backup trial date if conflicts make a May 11th trial impossible). The Court inquires as
to the usefulness of a return to Judge Illman for further settlement conference; that issue will be
revisited on April 20th.

PRETRIAL SCHEDULE:

Pretrial Conference:                  April 20, 2020 at 2:00 p.m.
Jury Selection:                       May 8, 2020 at 8:30 a.m.
Jury Trial:                           May 11, 2020 at 8:30 a.m. by Jury
